                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 FITZRAY ANTONIO NELSON, et al.,                 :

        Plaintiffs,                              :

 vs.                                             :   CIVIL ACTION NO. 18-0340-TM-N

 COREY JAMES ADKINSON, et al.,                   :

        Defendant.                               :

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the Report and Recommendation of the Magistrate Judge (Doc. 36) made under 28 U.S.C. §

636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and

dated September 19, 2018, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the motion to dismiss the Amended Complaint under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted (Doc. 22) filed by Defendant First Acceptance Insurance Company is DENIED.

       DONE and ORDERED this 15th day of October, 2018.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
